Case 4:07-cr-00226-WTM-CLR Document 63 Filed 04/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
JOHNOQUL MCKAY,

Petitioner,

CASE NOS. CV416-081
CR407-226

Ve
UNITED STATES OF AMERICA,

Respondent.

wees esses a esses es esses le

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 19), to which no objections have been filed.+
After careful consideration and review of the record, the report and
recommendation (Doc. 19) is ADOPTED as the Court’s opinion in this
case. Accordingly, the Petitioner’s Motion for Reconsideration and
request to appoint counsel (Doc. 18), construed as a successive motion
for relief pursuant to 28 U.S.C. § 2255, is DISMISSED. In addition,
Petitioner is not entitled to a Certificate of Appealability. As a
result, in forma pauperis status on appeal is also DENIED.

SO ORDERED this BIE hx of April 2020.

Lari

WILLIAM T. MOOR UR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

1 Unless otherwise stated, all citations are to Petitioner’s civil
docket on this Court’s electronic filing system, CV416-081.
